DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 7, 9-10, 12-13, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (U.S. Pub. No. 2018/0337223).
Regarding claim 1, Lee et al. teaches an array substrate (Figs. 1-2 & 5), comprising: a flexible base (Fig. 5, 110, ¶ [0061]), and, a thin film transistor (TFT) (Fig. 5, 124/140/154/173/175, ¶¶ [0063] - [0065] & [0067]) and a connecting line (Fig. 5, 179a, ¶ [0061]) which are on a side (Fig. 5, top side) of the flexible base, wherein the array substrate has a display area (Figs. 1-2 and 5, DA, ¶ [0039]) and a lead area (Figs. 1-2 and 5, NA, ¶ [0039]), the TFT is in the display area (Fig. 5), the connecting line is in the lead area (Fig. 5), the connecting line is used to electrically connect the TFT to a drive circuit (Fig. 2, 40, ¶ [0044]), and a manufacturing material of the connecting line comprises a flexible conductive material (¶ [0049]); wherein the inorganic material layer (Fig. 5, 111/112/140/127a/129a, ¶¶ [0062], [0064], & [0065]) has at least one via hole column (e.g., Figs. 1 & 3-5, 81/82, ¶ [0068]. Though not illustrated directly, there are a plurality of 81’s and 82’s arranged continuously along the bend axis BX, ¶ [0045]. As can be seen from Figs. 1 and 3-4, the bend axis BX extends along direction D1, and the plurality of connecting lines are continuously arranged next to one another along direction D1. Consequently, each 81 and 82, illustrated in Fig. 5’s cross-sectional view, which are connected to a connecting line, are also arranged continuously along bend axis BX in direction D1, which is in and out of the page in Fig. 5. Therefore, there are a plurality of connecting lines arranged forming a “column”) in the lead area (Figs. 1-2 and 5, NA, ¶ [0039]), each of the at least one via hole column comprises a plurality of via holes (see explanation above), and an arrangement direction of the via holes in each of the at least one via hole column is parallel to a bending line (e.g., Figs. 1 and 3-5, BX, ¶ [0045]) which appears when the array substrate is bent; and the plurality of via holes in each via hole column is continuously arranged (Figs. 1 & 3-55, see explanation above, since there is no requirement that they be connected to form a continuous via trench).
Regarding claim 3, Lee et al. teaches an array substrate further comprising: an inorganic conductive material layer (Fig. 5, 127a/129a, ¶ [0065]), wherein the connecting line (Fig. 5, 179a, ¶ [0061]) is on a side of the inorganic conductive material layer away from the flexible base (Fig. 5, 110, ¶ [0061]).
Regarding claim 4, Lee et al. teaches an array substrate further comprising: an inorganic material layer (Fig. 5, 111/112/140/127a/129a, ¶¶ [0062], [0064], & [0065]) having a via hole (Fig. 5, “via hole” overlapping BA) in the lead area (Figs. 1-2 and 5, NA, ¶ [0039]), wherein an overlap exists between an orthographic projection of the connecting line (Fig. 5, 179a, ¶ [0061]) on the flexible base (Fig. 5, 110, ¶ [0061]) and an orthographic projection of the via hole on the flexible base (Fig. 5), and the array substrate is configured to be capable of being bent where the via hole is (¶ [0045]).
Regarding claim 7, Lee et al. teaches an array substrate wherein an orthographic projection of the connecting line (Fig. 5, 179a, ¶ [0061]) on the flexible base (Fig. 5, 110, ¶ [0061]) covers orthographic projections of at least two via holes (Figs. 1 & 5, any pair of adjacent 81/82, ¶ [0068]) of a via hole column on the flexible base.
Regarding claim 9, Lee et al. teaches an array substrate further comprising: an inorganic conductive material layer (Fig. 5, 127a/129a, ¶ [0065]), wherein the connecting line (Fig. 5, 179a, ¶ [0061]) is on a side of the inorganic conductive material layer away from the flexible base (Fig. 5, 110, ¶ [0061]), and the inorganic material layer (Fig. 5, 111/112/140/127a/129a, ¶¶ [0062], [0064], & [0065]) comprises the inorganic conductive material layer.
Regarding claim 10, Lee et al. teaches an array substrate wherein the via hole (Fig. 5, “via hole” overlapping BA) is filled with an organic filling (Fig. 5, 180a, ¶¶ [0073] & [0075]).
Regarding claim 12, Lee et al. teaches an array substrate further comprising: an inorganic conductive material layer (Fig. 5, 127a/129a, ¶ [0065]), wherein the inorganic material layer (Fig. 5, 111/112/140/127a/129a, ¶¶ [0062], [0064], & [0065]) comprises the inorganic conductive material layer, and the connecting line (Fig. 5, 179a, ¶ [0061]) is between the organic filling (Fig. 5, 180a, ¶¶ [0073] & [0075]) and the inorganic conductive material layer.
Regarding claim 13, Lee et al. teaches an array substrate wherein when the array substrate is in a bent state (Fig. 2), the connecting line (Fig. 5, 179a, ¶ [0061]) is outside a bent portion (Fig. 2, BA, ¶ [0045]) of the flexible base (Fig. 2, 110 within 10, ¶¶ [0060] & [0061]), and the drive circuit and the TFT (Fig. 5, 124/140/154/173/175, ¶¶ [0063] - [0065] & [0067]) are respectively on opposite sides of the flexible base which is in a bent state (Figs. 2 and 5, the TFT is on top, within DA, while the drive circuit is on bottom).
Regarding claim 18, Lee et al. teaches an array substrate a display substrate comprising: an array substrate (Figs. 1-2 & 5), a flexible base (Fig. 5, 110, ¶ [0061]), and, a thin film transistor (TFT) (Fig. 5, 124/140/154/173/175, ¶¶ [0063] - [0065] & [0067]) and a connecting line (Fig. 5, 179a, ¶ [0061]) which are on a side of the flexible base, wherein the array substrate has a display area (Figs. 1-2 and 5, DA, ¶ [0039]) and a lead area (Figs. 1-2 and 5, NA, ¶ [0039]), the TFT is in the display area (Fig. 5), the connecting line is in the lead area (Fig. 5), the connecting line is used to electrically connect the TFT to a drive circuit (Fig. 2, 40, ¶ [0044]), and a manufacturing material of the connecting line comprises a flexible conductive material (¶ [0049]); wherein the inorganic material layer (Fig. 5, 111/112/140/127a/129a, ¶¶ [0062], [0064], & [0065]) has at least one via hole column (e.g., Figs. 1 & 3-5, 81/82, ¶ [0068]. Though not illustrated directly, there are a plurality of 81’s and 82’s arranged continuously along the bend axis BX, ¶ [0045]. As can be seen from Figs. 1 and 3-4, the bend axis BX extends along direction D1, and the plurality of connecting lines are continuously arranged next to one another along direction D1. Consequently, each 81 and 82, illustrated in Fig. 5’s cross-sectional view, which are connected to a connecting line, are also arranged continuously along bend axis BX in direction D1, which is in and out of the page in Fig. 5. Therefore, there are a plurality of connecting lines arranged forming a “column”) in the lead area (Figs. 1-2 and 5, NA, ¶ [0039]), each of the at least one via hole column comprises a plurality of via holes (see explanation above), and an arrangement direction of the via holes in each of the at least one via hole column is parallel to a bending line (e.g., Figs. 1 and 3-5, BX, ¶ [0045]) which appears when the array substrate is bent; and the plurality of via holes in each via hole column is continuously arranged (Figs. 1 & 3-55, see explanation above, since there is no requirement that they be connected that they be connected to form a continuous via trench).
Regarding claim 20, Lee et al. teaches A display device comprising a display substrate of claim 18 (e.g., ¶¶ [0003] – [0004]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. No. 2018/0337223), as applied to claim 1, above, further in view of Li et al. (U.S. Pub. No. 2016/0181287).
Regarding claim 2, Lee et al. fails to teach explicitly an array substrate wherein the flexible conductive material (¶ [0049]) is one of a carbon nanotube material and a carbon nanotube material doped with a metal material. Li et al. teaches that it was known to those having ordinary skill in the art before the effective filing date of the invention to utilize a carbon nanotube material (e.g., Fig. 2, 31/32, ¶ [0027]) as a flexible conductive material in an array substrate with a bending area (Fig. 2, FPC, Abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize carbon nanotube for the flexible conductive material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 146. One would have been motivated to utilize a carbon nanotube based on desired performance parameters, or materials costs, for example.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. No. 2018/0337223), as applied to claims 1 and 4, above, further in view of Park et al. (U.S. Pub. No. 2017/0194411).
Regarding claim 8, Lee et al. fails to teach explicitly an array substrate wherein the via hole (Fig. 5, “via hole” overlapping BA) has a shape of one of elliptical, hexagonal, and diamond. Lee et al. does not illustrate the shape of the via hole directly, though it appears to be rectangular (see, e.g., Fig. 1). Park et al. teaches that it was known to those having ordinary skill in the art before the effective filing date of the invention to utilize a via hole with the shape of a diamond or elliptical (Fig. 5, 300, ¶¶ [0093] – [0094]) in place of a rectangular shape in the bending portion of a flexible array substrate, as these shapes are functional equivalents. Therefore, because these shapes, diamond, hexagonal, square, etc., were art-recognized equivalents before the time the invention was effectively filed, one of ordinary skill in the art would have found it obvious to substitute an elliptical or diamond shape for the via hole of Lee et al., as illustrated by Park et al., since the results would have been predictable regardless of the shape chosen.
Response to Remarks
Applicant’s amendments to the Drawings, and cancellation of claim 19, filed December 22, 2020, have been fully considered, and they are sufficient to overcome the objections to the Drawings. Accordingly, these objections are withdrawn.
Applicant’s amendments to the claims and related remarks, filed December 22, 2020, have been fully considered, and they are insufficient to overcome the rejections under 35 USC 102 and 103. Applicant essentially argues that Lee et al. fails to teach the limitations added to claims 1 and 18, but Examiner factually disagrees. In order to help Applicant better understand Examiner’s position, Examiner has added detail to the rejection, above. Accordingly, these objections are maintained, as detailed above.
Cited Prior Art
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893